Name: COMMISSION REGULATION (EEC) No 2908/93 of 20 October 1993 re-establishing the levying of customs duties on products of categories 97 and 114 (order Nos 40.0970 and 40.1140), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: fisheries;  leather and textile industries;  tariff policy;  America
 Date Published: nan

 23. 10 . 93 Official Journal of the European Communities No L 264/ 13 COMMISSION REGULATION (EEC) No 2908/93 of 20 October 1993 re-establishing the levying of customs duties on products of categories 97 and 114 (order Nos 40.0970 and 40.1140), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas, in respect of products of categories 97 and 1 1 A (order Nos 40.0970 and 40.1140), originating in Brazil, the relevant ceiling respectively amounts to 22 and 63 tonnes ; Whereas on 20 August 1993 imports of the products in question into the Community, originating in Brazil , a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying ol customs duties for the products in question with regard to Brazil, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 26 October 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Order No Category(unit) CN code Description 40.0970 97 5608 11 11 Nets and netting made of twine, cordage or rope, (tonnes) 5608 11 19 and made up fishing nets of yarn, twine, cordage 5608 11 91 or rope 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 40.1140 114 5902 10 10 Woven fabrics and articles for technical uses (tonnes) 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 (&gt;) OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 396, 31 . 12. 1992, p. 1 . No L 264/ 14 Official Journal of the European Communities 23 . 10 . 93 Order No Category(unit) CN code Description 40.1140 5909 00 10 (cont.) 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 3210 5911 32 90 591 1 40 00 5911 90 10 5911 90 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993. For the Commission Christiane SCRIVENER Member of the Commission